In this tort action arising out of an automobile accident service of process was made on the defendant in the manner provided in G. L. c. 90, § 3D, by service upon the Registrar of Motor Vehicles. There was abundant evidence to warrant the finding of a District Court judge that the person thus served was the owner and operator of the automobile that was involved in the collision with the automobile in which the plaintiffs were riding. Ryan v. DiPaolo, 313 Mass. 492 (1943). We consider this appeal to be without merit. The order dismissing the report is affirmed.

So ordered.